Fourth Court of Appeals
                                      San Antonio, Texas
                                            JUDGMENT
                                         No. 04-13-00247-CR

                                          Roderick SUTTON,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 12-0275-CR
                        The Honorable Charles Ramsay, Judge Presiding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgments of the trial court are
MODIFIED to delete the assessment of $505.00 in attorney’s fees as costs and to reflect that the
sentences were imposed on April 3, 2013. The judgments are AFFIRMED AS MODIFIED.

        SIGNED March 12, 2014.


                                                     _____________________________
                                                     Catherine Stone, Chief Justice




1
 The Honorable W.C. Kirkendall denied the motion to suppress in the underlying cause. The Honorable Charles
Ramsay presided over the trial and signed the judgments.